Citation Nr: 1218588	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1972, including service in the Republic of Vietnam. 

This appeal arises from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2009 the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  

In December 2009, the Board remanded the case for further development.  In the December 2009 decision, the Board also remanded an appealed claim for service connection for posttraumatic stress disorder (PTSD), and denied a claim for kidney cancer.  Subsequently, in a June 2011 rating decision the RO granted service connection for PTSD, assigning this a 30 percent disability rating.  

In August 2011 the Veteran submitted claims for service connection for hyperaldosterone, night sweats, depression, insomnia, tremors, and hypertension; and applied to reopen a claim for service connection for kidney cancer.  These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Eczematous dermatitis with onychomycosis of the feet had onset in service.

2.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to acoustic trauma during active service.

3.  The Veteran has tinnitus that is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Eczematous dermatitis with onychomycosis of the feet was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  
 
2.  Bilateral hearing loss was incurred as a result of military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2011).
 
3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for eczematous dermatitis with onychomycosis of the feet, bilateral hearing loss, and tinnitus.  These actions constitute a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, including organic diseases of the nervous system, as this may apply to the aural-related service connection claims, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Skin Disorder of the Feet

The Veteran asserts that he has a skin disorder of the feet, which began in service, and which he has had on a continuous basis since then.  The Veteran is competent to report on such skin symptoms of which he has personal knowledge.  Such disability is the type for which lay evidence may be found to be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Service treatment records show that the Veteran was seen several times between April 1971 and May 1972 for recurring skin conditions diagnosed as verruca vulgaris.  These outbreaks involved primarily the skin on the face.  At the time of his June 1972 examination prior to release from active duty, the Veteran did not report any current skin problems; and on examination the examiner made no findings of any skin condition abnormality.

During the October 2009 Travel Board hearing the Veteran testified that while in Vietnam, he had bad flaking skin that itched all the time.  He testified that after service he went to several doctors, one of whom in 1972 diagnosed the condition as Vietnam dermatitis.  He further testified that since his service in Vietnam he has had a skin problem affecting his feet on a chronic and recurrent basis, and because he did not have it before, he believes that it had its onset in service and has been chronic and recurrent since then.

During a September 2010 VA skin examination the Veteran reported noting problems with a rash involving his feet, which began in service while in Vietnam.  He reported that he had intermittent episodes of dryness, flaking, burning and pruritus involving the sides and plantar aspects of his skin, and intermittent episodes of blisters on the plantar aspect of the feet.  He reported that he did not receive any medications for the rash in service, but was excused from wearing boots when he had flares.  He reported that after service he was seen in 1972 by a private physician who diagnosed "Vietnam dermatitis."  He reported that the skin symptoms have persisted since service, with current symptoms of flaking, dryness, pruritus and burning of the sides and plantar aspects of the feet daily; sores occasionally; and flare-ups with blisters occurring about one or two times a year, which last a couple of weeks.  He denied having any systemic symptoms such as fevers or weight loss.

Examination revealed dry skin with flaking involving both feet at the plantar aspect and lateral edges, and more prominent over the heels.  Some toenails manifested dystrophy and yellowish discoloration.  After examination, the report contains a diagnosis of eczematous dermatitis with onychomycosis.  The examiner opined that she was unable to determine if the eczematous dermatitis with onychomycosis is related to or had its onset in service without resorting to mere speculation.  She based that opinion on there being no medical records available for review within one year of discharge, albeit the Veteran reported that the dermatitis had its onset in service.

The Veteran is competent to identify the type of skin symptomatology that he has reported to have had since it's onset in service with chronic symptoms since then. He is competent to report on the continuity of the skin symptoms that supports the later diagnosis by a VA medical professional.  Neither the September 2010 VA skin examiner, nor any treatment providers have indicated any doubts as to the credibility of the Veteran's reports of skin conditions involving the feet and the continuity of such symptoms since service.  

Thus based on the totality of the evidence the Board finds that the Veteran's reports are credible and show a continuity of skin disorder symptoms since during service, and supports the later diagnosis of eczematous dermatitis with onychomycosis of the feet by a VA medical professional.  As such, that lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the diagnosed eczematous dermatitis with onychomycosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for eczematous dermatitis with onychomycosis of the feet.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus
 
The Veteran essentially asserts that he has bilateral hearing loss and tinnitus as a result of exposure to loud noise and resulting acoustic trauma.  In this regard, the Veteran has submitted a number of statements in connection with a prior claim for service connection for PTSD, in which he reported exposure to mortar and rocket attacks in close proximity, sometimes daily, and to gun fire, while serving in Quang tri and DaNang, Vietnam, in 1969 and 1970.  The Board finds such incidents of service to effectively constitute combat-related noise exposure that may result in acoustic trauma.  He also reported receiving basic training on entering the Marine Corps.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  On a whispered voice test a finding of 15/15 is considered normal.  

Service records show that the Veteran served in the U.S. Marine Corps including service in Vietnam from September 1969 to July 1970, arriving and leaving from DaNang, RVN (Republic of Vietnam).  Service combat history records of expeditions detail that the Veteran participated in defense against Communist aggression at Quang Tri Base, RVN, in Operation Arlington Canyon, in Operation Idaho Canyon, in Operation Georgia Tar, and in Operation DaNang, RVN while in Vietnam, in 1969 and 1970.  He was involved in supply administration and management.

Service treatment records show several treatment visits between January and June 1972 for symptoms of upper respiratory conditions including flu syndrome and pharyngitis/sinusitis.  Importantly, these records include bilateral ear symptom findings including post tympanic membrane fluid bilaterally; dull tympanic membranes-appears to be old ruptured tympanic membrane on the right; right ear remains quite inflamed.  In June 1972 the Veteran was seen for symptoms diagnosed as acute otitis media right ear, with increased bilateral post tympanic membrane fluid. 

At the time of his June 1972 examination prior to release from active duty, the Veteran reported he had had ear, nose, or throat trouble.  On examination the examiner made no findings of any ear abnormality.  Hearing was measured on whispered voice as 15/15 bilaterally.

At the October 2009 Travel Board hearing the Veteran testified that he was exposed to war-related noise during service in Vietnam that caused his hearing loss and ringing in his ears.  He further testified that he noticed that his hearing had declined since he was on active duty, and that he had had tinnitus since 1969.  

In a November 2009 statement, a private audiologist commented that she had given the Veteran a hearing test at that time, and noted that the Veteran had a mild, flat loss in the right ear and a mild loss in the left ear that drops to a severe high frequency loss.  She also noted that the Veteran complains of tinnitus.  Attached to that statement is the report of audiological evaluation of hearing in both ears at that time, recorded in graphic form.  

The November 2009 audiology report shows that the examiner recorded findings that the Veteran had mild loss in the right ear and high frequency loss in the left ear.  Careful review of the graphic findings reveals that pure tone thresholds in both ears meet criteria under 38 C.F.R. § 3.385 to be defined as bilateral hearing loss for VA compensation purposes.  Specifically, careful review shows that in the right ear, there is a pure tone threshold of at least 40 decibels at 4000 Hz; and in the right ear, there is a pure tone threshold in excess of 40 decibels at 4000 Hz; thereby meeting criteria in both ears so as to be defined as bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

In July 2010, the Veteran was afforded a VA examination of his hearing loss and tinnitus.  The examiner noted there were no service treatment records in the claims file at that time.  The Veteran reported complaints of tinnitus and a decreased ability to hear, and that he could not understand high pitched talkers.  The Veteran reported that his primary job in service (Marines) was "executive supply", and that he was in combat in Vietnam from 1969 to 1970.  The examination report noted that military noise was confirmed involving combat noise exposure in Vietnam.  The Veteran denied any post-service occupational noise and he only had recreational noise after service involving lawn equipment.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
30
LEFT
20
20
25
65
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 88 percent in the left ear.  The examining audiologist diagnosed the Veteran as having right ear normal hearing through 2000 Hz sloping to a mild sensorineural hearing loss at 3000-8000 Hz; and left ear normal hearing through 2000 Hz sloping to a moderate sensorineural hearing loss at 3000-8000 Hz.

The examiner at the July 2010 VA examination opined that the Veteran's hearing loss was at least as likely as not related to his military noise exposure, given he had had no occupational noise exposure and limited recreational noise exposure.  The examiner also opined that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with the hearing loss.

In summary, though no hearing loss as defined by VA is shown during active service, pursuant to 38 C.F.R. § 3.303(d), and the Court of Appeals for Veterans Claims' holding in Hensley, service connection may still be established if it is shown that a current hearing loss is related to service.  Notably, the Veteran did have some abnormal ear symptomatology shown during service, including evidence of old ruptured tympanic membrane on the right, and bilateral post tympanic membrane fluid, which may have some nexus with the current claims.  Nonetheless, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 for hearing loss at separation if he currently is shown to have a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
 
The medical evidence shows that the Veteran has bilateral hearing loss for VA compensation purposes, and that he has tinnitus as he has credibly attested and as diagnosed in July 2010.  Further, the Board finds that the Veteran is fully competent to report observing a decline in his hearing acuity and a tinnitus condition since during service.  By the nature of tinnitus, only the Veteran can competently report its presence.  His account of having impaired hearing and tinnitus since that time is also credible, and to great extent supported by the audiology test findings in the July 2010 VA examination and the November 2009 private audiology report, which in combination shows a bilateral hearing loss and diagnosis of tinnitus, and an opinion linking both to service.    

In light of the Veteran's in-service, combat-related acoustic trauma, the diagnosis of bilateral hearing loss for VA compensation purposes and of tinnitus, the favorable nexus opinion in July 2010, and the Veteran's competent and credible report of a continuity of hearing difficulties and tinnitus symptoms since his combat-related acoustic trauma/noise exposure service in Vietnam, the Board finds that the bilateral hearing loss and tinnitus had their onset during service.  


ORDER

Service connection for eczematous dermatitis with onychomycosis of the feet is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


